DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 is dependent on claim 6 and therefore also inherits its deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al., US 20190237662
Regarding claim 1, Suzuki discloses a magnetic sensor (Title; MR device disclosed), comprising: 
a first conductive part circuit (Fig. 4; circuit 10) including a first circuit end portion (input port 1 being a first end portion) and a first circuit other-end portion (port 3a being other end portion), and including a first conductive part (conductor 30) including a first conductive part end portion (portion with 30a of conductor ) and a first conductive part other-end portion (portion of 30b of conductor30), and a first alternating current transfer element (capacitor 94) 
an alternating current circuit part (¶ [0025]; “an AC signal source (not shown) is connected to the first port 1”) configured to apply an alternating current voltage between the first circuit end portion and the first circuit other-end portion (¶[0076]; terminal 3A connected to circuit 10 in an AC manner; AC signal is applied to circuit 10 at port 1 which is at the first end portion and to reference potential terminal 3A); 
a first direct current circuit part (Fig.1; power supply 90 can be a DC voltage source, See ¶[0053]) configured to apply a first direct current voltage to the first conductive part end portion and the first conductive part other-end portion (¶[0080]; DC Power supply 90 connected to one end of the conductor 30 and ground via terminal 3C connected to other end of the conductor 30); and 
a first element including a first magnetic layer (Fig. 1; MR element 12 with magnetization layer 12A).
Regarding claim 7, Suzuki discloses wherein the first element includes: a first counter magnetic layer (Layer 12b); and a first nonmagnetic layer (layer 12c) provided between the first magnetic layer and the first counter magnetic layer (12c is between 12a and 12b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 20190237662 in view of Iwasaki et al., US 2018/0081001
Regarding claim 2, Suzuki is silent in wherein a first electrical resistance of the first element increases as an absolute value of a first current flowing in the first conductive part increases when the first current is positive, and the first electrical resistance increases as the absolute value of the first current flowing in the first conductive part increases when the first current is negative.  However, Iwasaki teaches wherein a first electrical resistance of the first element increases as an absolute value of a first current flowing in the first conductive part increases when the first current is positive (¶[0045]; Fig. 3; Resistance increasing characteristics symmetrical to the positive current, resistance fluctuations correspond to alternating current values), and the first electrical resistance increases as the absolute value of the first current flowing in the first conductive part increases when the first current is negative ()¶[0045]; Fig. 3; Resistance increasing characteristics symmetrical to the negative current, resistance fluctuations correspond to current values in the positive/negative range).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the resistance fluctuation characteristics which depend on a current as taught by Iwasaki into the magnetic resistance sensor of Suzuki for the benefit of detecting a magnetic field which corresponds to the current to determine the resistance variation of the resistance element in the magnetic field sensing element since the resistance variation would provide an indication of the field with a reasonable expectation of success. 
Regarding claim 3, Suzuki in view of Iwasaki discloses all the limitations of claim 2. Suzuki discloses a detection circuit part configured to output a signal corresponding to a first electrical resistance (output port 2).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Watanabe et al., US 20140021943
Regarding claim 6, Suzuki discloses wherein a direction from the first conductive part end portion toward the first conductive part other-end portion is along a first direction (conductor 30 extends in a first direction) but is silent in a length along the first direction of the first magnetic layer is greater than a length along a first cross direction of the first magnetic layer, the first cross direction crossing the first direction, and the length along the first cross direction of the first magnetic layer is greater than a length along a first other direction of the first magnetic layer, the first other direction crossing a plane including the first direction and the first cross direction. However, Watanabe discloses wherein a length along the first direction of the first magnetic layer is greater than a length along a first cross direction of the first magnetic layer (Fig. 15a, b; AMR is a rectangular shape therefore a length is greater than a cross section), the first cross direction crossing the first direction, and the length along the first cross direction of the first magnetic layer is greater than a length along a first other direction of the first magnetic layer (Fig. 15a, 15b; length along a cross section with x-axis is greater than length in the z direction or vice versa), the first other direction crossing a plane including the first direction and the first cross direction (¶[0122]; Figs. 15a, 15b; AMR element is a rectangular shaped 3d element therefore all directions (x,y,z) would cross a plane consisting of the other two directions).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Watanabe into Suzuki to obtain predictable results. Since Watanabe discloses that the shape and direction of the magnetic layers can be any type, it would be within the level of one of ordinary skill in the art to merely substitute a desired shaped layer for the magnetic layer disclosed in Suzuki.  
Allowable Subject Matter
Claims 4, 5, 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, Prior art does not disclose or suggest: “a control circuit part, the control circuit part being configured to control the first direct current voltage to cause the first electrical resistance to approach an even function of the first current based on the signal output from the detection circuit part” in combination with all the limitations of claim 4.
As to claim 5, Prior art does not disclose or suggest: “a control circuit part, the alternating current voltage having a first frequency, the control circuit part being configured to control the first direct current voltage to reduce a component of the first frequency of the signal output from the detection circuit part when there is substantially no external magnetic field” in combination with all the limitations of claim 5.
As to claim 8, prior art does not disclose or suggest: “the alternating current circuit part also being configured to apply the alternating current voltage between the second circuit end portion and the second circuit other-end portion, the first element, the first resistance element, the second element, and the second resistance element forming a bridge circuit, the detection voltage circuit part being configured to apply a detection voltage to the bridge circuit, the detection circuit part being configured to output a signal corresponding to a difference between a potential of an electrical first connection point of the first element and the first resistance element and a potential of an electrical second connection point of the second element and the second resistance element, the control circuit part being configured to control at least one of the first 
Claims 9-12, 19 are dependent on claim 8 and are therefore also allowed. 
As to claim 13, Prior art does not disclose or suggest: “wherein a direction from the second conductive part other-end portion toward the second conductive part end portion is along a second direction, a length along the second direction of the second magnetic layer is greater than a length along a second cross direction of the second magnetic layer, the second cross direction crossing the second direction, and the length along the second cross direction of the second magnetic layer is greater than a length along a second other direction of the second magnetic layer, the second other direction crossing a plane including the second direction and the second cross direction” in combination with all the limitations of claim 13.
As to claim 14, Prior art does not disclose or suggest: “the alternating current circuit part also being configured to apply the alternating current voltage between the second circuit end portion and the second circuit other-end portion, between the third circuit end portion and the third circuit other-end portion, and between the fourth circuit end portion and the fourth circuit other-end portion, the first element and the third element being electrically connected to each other, the second element and the fourth element being electrically connected to each other, a first element circuit including the first and third elements, a second element circuit including the second and fourth elements, the first element circuit and the second element circuit being electrically connected in parallel, the detection voltage circuit part being configured to apply a detection voltage to the first and second element circuits, the detection circuit part being configured to output a signal corresponding to a difference between a potential of an electrical first connection point of the first and third elements and a potential of an electrical second 
Claims 15-18, 20 are dependent on claim 14 and are therefore also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FEBA POTHEN/Examiner, Art Unit 2868